Case 9:18-cv-81589-DMM Document 71 Entered on FLSD Docket 09/18/2019 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                         'SOUTHERN DISTRICT OF FLOFIDA
                       CA SE N O .18-81589-M IDD LEB ROO K S/Br= on

H OM EAW A Y .COM ,lN C.,

       Plaintifll
VS.

PALM BEACH COIX TY,
       Defendant.
                                      /
A IRBN B,IN C .,

       Plaintiff,

VS.

PALM BEACH COUNTY,
       Defendant.
                                      /
                                 O RD ER CL O SIN G C A SE

       THISCAUSE comesbeforetheCourtupontheParties'StipulationofDismissalwithPrejudice,
tiledSeptember16,2019.(DE 70).ThqCourtconratulatesthePartieson theiramicableresolutionof
thismatterandnotesthatpursllnnttoAnagoFranchising,Inc.v.Shaz,LLC,677F.3d 1272 (11th Cir.
2012),the Parties'Stipulation isself-executing and no orderoftheCourtisrequired to dismissthis
'
action.A ccordingly,itisO RD ER ED and AD JU DG ED that:

       (1)Theabove-styledaction isDISM ISSED W ITH PREJUDICE subjectto theconditionsin
          theParties'StipulationofDismissalwithPrejudice(DE 70at:9).
       (2)TheClerk ofCourtshallCLOSE thisCXSE andDENY a1lpendingmotionsAS M OOT.
                                          ,
                                              '



       (3)Eachpartyshallbeartheizownfeesandcosts.
Case 9:18-cv-81589-DMM Document 71 Entered on FLSD Docket 09/18/2019 Page 2 of 2


      (4)TllijCourtreservesjurisdictiontoenforcetheSettlementApeement(DE 70)foraperiodof
         six m onths.

      SIGNEDinChambersatWestPalm Beach,Floridaa 'W dyofSeptember,2019.


                                               A LD M .M ID D LEB ROO K S
                                           UNITED STATES DISTRICT JUD GE
Copies to:   Cotm selofRecord
